Citation Nr: 0512875	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  02-06 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date prior to October 23, 
1995, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.

2.  Entitlement to an effective date prior to August 28, 
1998, for the grant of a total rating for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active military service from January 1966 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in implementing a February 2000 
Board decision, granted a 100 percent schedular rating for 
PTSD, effective August 28, 1998; and an April 2002 rating 
decision which granted a total disability rating based on 
individual unemployability due to service-connected 
disability, effective October 23, 1995.  The veteran appealed 
the effective date assigned for the total disability rating 
based on individual unemployability due to service-connected 
disability, and the effective date assigned for the total 
rating for post-traumatic stress disorder.  In a December 
2002 decision, the Board denied the veteran's effective date 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter referred to as the 
Court).

In September 2003, the Court issued an order which granted a 
joint motion of the parties for remand, and vacated the 
Board's December 2002 decision.  A copy of the motion and the 
Court's Order have been incorporated into the appellant's 
claims folder.  The Board remanded the veteran's claims in 
April 2004.  


FINDINGS OF FACT

1.  A formal claim for entitlement to a total disability 
rating based on individual unemployability was received by 
the RO on December 14, 1999.  

2.  An April 5, 1996 claim for an increased rating was 
construed as a claim for a total disability rating based on 
individual unemployability.  

3.  October 23, 1995 is the earliest date it was factually 
ascertainable that the veteran met the criteria for 
entitlement to a total disability rating based on individual 
unemployability during the one year prior to April 5, 1996.  

4.  An August 28, 1998 VA examination report was construed as 
an informal claim for an increased rating for PTSD.  

5.  August 28, 1998, is the earliest date it was factually 
ascertainable that the veteran met the criteria for a 100 
percent schedular rating for PTSD. 


CONCLUSIONS OF LAW

1.  The assignment of an effective date prior to October 23, 
1995, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).  

2.  The assignment of an effective date prior to August 28, 
1998, for the grant of a 100 percent schedular rating for 
PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. 
§ 3.400.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in June 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 C.F.R. § 
5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the Court held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was initially denied prior to provision of 
VCAA notice.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran was not given prior 
to the first AOJ adjudication of the claims, the notice was 
provided by the AOJ prior to the transfer and certification 
of his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the veteran.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
VA medical records have been obtained.  In a December 21, 
2004 statement, the veteran's attorney reported that there 
was no further medical evidence to submit regarding the 
relevant period of time.  Included with the December 21, 2004 
letter was a list of the veteran's total Social Security 
earnings for each year from 1963 to 1997.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  There 
is no indication that there exists any additional obtainable 
evidence which has a bearing on the veteran's claims which 
has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Earlier Effective Date Claims 

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2).  

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), the 
United States Court of Appeals for Veterans Claims (Court) 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ." Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).  

In Servello v. Derwinski, 3 Vet. App. 196, 198 (1992), the 
Court addressed the issue of entitlement to an earlier 
effective date in a total disability rating based on 
individual unemployability claim, and held that the 
applicable statutory and regulatory provisions, fairly 
construed, require the Board to look at all communications in 
the file that may be interpreted as applications or claims, 
formal or informal, for increased benefits and, then, to all 
other evidence of record to determine the earliest date as of 
which, within the one year prior to the claim, the increase 
in disability was ascertainable.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  See also, 38 C.F.R. § 3.157; Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA has constructive knowledge of 
documents generated by VA medical facilities even if such 
records are not physically part of the claims file); 
Servello, supra (an informal claim for increase will be 
initiated by a report of examination or hospitalization by VA 
for previously established service-connected disabilities).  

A.  Earlier Effective Date for Total Disability Rating based 
on Individual Unemployability due to Service-Connected 
Disabilities

The veteran and his attorney assert that the veteran is 
entitled to an earlier effective date for his total 
disability rating based on individual unemployability due to 
service-connected disability, back to October 23, 1994, a 
year prior to the current effective date assigned.  

In the present case, the veteran's initial claim for service 
connection for PTSD was granted in a May 1994 rating 
decision.  The RO assigned a 30 percent disability rating, 
effective the date the veteran's claim was received, January 
24, 1994.  He did not appeal the rating assigned, and this 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  

On October 23, 1995, the veteran appeared for a VA 
examination for his PTSD which had been requested by the RO 
for review of the status of his disability.  The examiner 
concluded that there had been no change in the veteran's PTSD 
since the prior examination.  In a December 1995 rating 
decision, the RO informed the veteran that no change was 
warranted for his PTSD, and the 30 percent disability rating 
remained in effect.  Subsequently, the veteran filed a claim 
for an increased rating for PTSD that was received by the RO 
on April 5, 1996.  He asserted that his PTSD had increased in 
severity since the last rating.  

In a July 1996 rating decision, the RO granted a 50 percent 
rating for the veteran's PTSD, effective April 5, 1996.  The 
evidence considered at the time of this rating decision 
included VA outpatient treatment reports dated from April 
1996 to May 1996, and a July 1996 VA examination report.  The 
July 1996 examiner concluded that the veteran's PTSD had 
increased in severity.  The veteran did not appeal this 
decision.  

In December 1999, the RO received a formal claim for a total 
disability rating based on individual unemployability due to 
service-connected disability from the veteran's attorney.  (A 
separate claim for an increased rating was already in 
appellate status and a 100 percent schedular rating was 
subsequently granted for the veteran's PTSD in a February 
2000 Board decision).  

In an April 2002 rating decision, the RO granted entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective October 23, 1995.  The RO noted that a May 1999 
rating decision had concluded that there was clear and 
unmistakable error in the December 1995 rating decision which 
continued the 30 percent rating for PTSD.  The RO assigned a 
50 percent rating from October 23, 1995, and then increased 
the rating to 70 percent, also effective October 23, 1995.  
The RO then explained that since the veteran met the 
schedular criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability rating as of October 23, 1995, (see 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a)) (total disability ratings for 
compensation based on individual unemployability may be 
assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
single service-connected disability ratable at 60 percent or 
more, or as a result of two or more disabilities, provided at 
least one disability is ratable at 40 percent or more, and 
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more), it was 
appropriate to consider whether the veteran met the criteria 
for such rating prior to receipt of the formal application 
for the benefit.  After considering the evidence of record, 
the RO concluded that the veteran was unable to secure or 
follow substantially gainful employment as a result of his 
PTSD from October 23, 1995.  Hence, a total disability rating 
based on individual unemployability due to service-connected 
disability was granted from October 23, 1995.  

The veteran's attorney argues that the veteran is entitled to 
the total disability rating based on individual 
unemployability one year prior to October 23, 1995 pursuant 
to 38 C.F.R. § 3.400(o)(2).  The veteran did not file a 
formal claim for a total disability rating based on 
individual unemployability until December 1999.  However, in 
considering the claim for this benefit, the RO noted that the 
veteran had filed a formal claim for an increased rating for 
his PTSD on April 5, 1996, and it was based on this claim 
that it was acknowledged that the veteran met the criteria 
for consideration of a total disability rating based on 
individual unemployability.  The RO then construed the 
October 23, 1995 VA examination report as the earliest date 
it was factually ascertainable that a total disability rating 
based on individual unemployability was warranted, and this 
evidence preceded the actual claim for the increase, and was 
received or was constructively of record within a year of 
receipt of the formal claim filed on April 5, 1996.  Hence, 
the RO correctly applied 38 C.F.R. § 3.400(o)(2) where it was 
warranted.  

To the extent that the veteran's attorney may assert that the 
October 23, 1995 VA examination should be accepted as an 
informal claim for an increased rating, the Board points out 
that, it essentially was construed as such by the RO.  
Furthermore, under that scenario, as discussed above, 
38 C.F.R. § 3.400(o)(2) would be inapplicable because there 
is no evidence of an increase in disability preceding the 
claim.  See Harper, supra.  The critical question is when the 
veteran's claim was received in relation to the date 
unemployability was shown.  There is no evidence in the file 
either dated between October 23, 1994 and October 22, 1995, 
and neither the veteran nor his attorney has asserted that 
any evidence within this time period exists.  Furthermore, a 
VA examination report and VA social survey dated in March 
1994 showed that the veteran was employed as a hairdresser 
and that he had worked in that occupation for the past 
26 years.  Furthermore, the Social Security record submitted 
in December 2004 indicates that the veteran earned $5,957 in 
1994, and $5,117 in 1995.  Hence, it may not be concluded 
that it was factually ascertainable that the veteran met the 
criteria for a total disability rating based on individual 
unemployability prior to October 23, 1995.  Accordingly, 
under these facts, the general effective date rule would 
apply and the effective date would be governed by the later 
of the date of increase or the date the claim was received.  
As such, the date of increase and the date the claim was 
received in this scenario are the same - October 23, 1995; 
and this is the earliest effective date that may be assigned 
for the grant of a total disability rating based on 
individual unemployability.  See 38 C.F.R. § 3.400(o)(1), 
(2); Harper, supra.  

The veteran's attorney also argues that under the VCAA, VA 
was "obligated to obtain a retrospective medical opinion as 
to whether there [was] a reasonable possibility that in the 
one year prior to October 23, 1995 that the [veteran's] 
condition had in fact increased in severity." (emphasis in 
original letter, dated in July 2002).  Furthermore, he 
asserted that VA's failure to obtain such an opinion 
constituted a breach of the duty to assist the veteran in 
fully developing his claim prior to rendering a decision on 
the merits.  

The Board disagrees.  First, it is noted that 38 U.S.C.A. 
§ 5103A(d) only requires VA to obtain a medical opinion when 
such an examination is necessary to make a decision on the 
claim.  Here, there were several VA examination reports of 
record which adequately addressed the severity of the 
veteran's PTSD in relation to the claims for increased 
compensation benefits.  Another examination for the purposes 
of assigning the effective date was not necessary to satisfy 
the duty to assist in an effective date claim.  Second, a 
retrospective medical opinion could not be considered a 
communication of an intent to file a claim or evidence that 
was of record at the time a determination would be made 
regarding the earliest date as of which, within the one year 
prior to the claim, the increase in disability was 
ascertainable.  At the time the veteran's claim was received, 
all communications that could be interpreted as applications 
or claims, formal or informal, for increased benefits, were 
considered.  As discussed above, there is no document in the 
file dated within one year prior to October 23, 1995 which 
shows that the veteran intended to file a claim for increased 
benefits, or that documents the severity of the veteran's 
PTSD.  See Servello, supra.  Accordingly, the Board declines 
to obtain a retrospective medical opinion for this purpose or 
to find that such opinion is required by the VCAA in 
effective date claims.  

It is noted that in July 2002, the veteran's attorney 
objected to the Decision Review Officer's (DRO) issuance of 
the May 2002 statement of the case on this issue instead of 
issuing a separate decision.  The Board finds that the 
veteran was afforded the benefits of de novo review by a DRO, 
who considered the case independently of the previous 
adjudicators and issued the statement of the case.  Hence, 
the Board declines to find that a decision separate from the 
DRO is required when the veteran was adequately informed that 
the statement of the case was being utilized for both 
purposes.  

Additionally, in the April 2002 notice of disagreement, the 
veteran's attorney requested an informal hearing on matter in 
conjunction with the DRO review.  The pertinent regulation 
provides that the reviewer may conduct whatever development 
he or she considers necessary to resolve any disagreements in 
the notice of disagreement, consistent with applicable law.  
This may include an attempt to obtain additional evidence or 
the holding of an informal conference with the claimant.  
Upon the request of the claimant, the reviewer will conduct a 
hearing under 38 C.F.R. § 3.103(c).  38 C.F.R. § 3.2600(c).  
The Board finds that the use of the word "may" in the 
regulation accords the DRO the discretion to obtain 
additional evidence or conduct an informal conference; and 
the Board declines to find that the veteran has a mandatory 
right to an informal conference.  Furthermore, the veteran 
did not indicate that he wanted a personal hearing before a 
hearing officer at the RO; and in a statement received by the 
Board in October 2002, the veteran's attorney indicated that 
no further argument or evidence was being submitted.  

Finally, the veteran's attorney has argued that 38 C.F.R. 
§ 3.400(q)(1)(ii) and 38 C.F.R. § 3.400(r) should be found 
invalid because they exceed the plain language of 38 U.S.C.A. 
§ 5110(a).  It is pointed out that the decision above was not 
predicated on 38 C.F.R. § 3.400(q)(1)(ii) and 38 C.F.R. 
§ 3.400(r); but rather involved 38 C.F.R. § 3.400(o).  
Nevertheless, the Board does not have jurisdiction to decide 
whether a regulation exceeds the plain language of a statute.  
Hence, this argument will not be addressed in this decision.  

B.  Earlier Effective Date for Total Schedular Rating for 
PTSD

The veteran and his attorney also assert that the veteran is 
entitled to an earlier effective date for his total schedular 
rating for PTSD.  Specifically, they argue that the veteran's 
claim for service connection for PTSD was continuously 
prosecuted and remained open and pending since January 24, 
1994.  Furthermore, they contend that it was factually 
ascertainable that the veteran's PTSD rendered him totally 
disabled since he commenced his claim.  

It is noted that the February 2000 Board decision granted the 
veteran a 100 percent schedular rating for PTSD, and the RO, 
in a February 2000 rating decision, assigned August 28, 1998 
as the effective date of the award for increased compensation 
benefits.  The veteran filed a notice of disagreement with 
the RO's February 2000 rating decision pertaining to the 
effective date assigned, claiming that he wanted the 
effective date to go back to the date of his initial claim.  
In an April 2002 statement of the case, the RO phrased the 
issue as entitlement to an effective date for the grant of a 
total schedular rating for PTSD based on clear and 
unmistakable error.  In the substantive appeal filed on the 
veteran's behalf, the veteran's attorney clarified that they 
were not claiming that the effective date should be changed 
due to a clear and unmistakable error.  Rather, the veteran's 
appeal remained pending since the initial grant of service 
connection.  Therefore, the effective date assigned should be 
the date of that claim, i.e., January 24, 1994.  As such, the 
Board has characterized the issue accordingly as noted on the 
initial page of this decision.  

The veteran did not file a document that could be considered 
as a timely substantive appeal when his original claim for 
service connection for PTSD was granted by the RO.  The RO 
assigned a 30 percent disability rating, effective January 
24, 1994, in a May 1994 rating decision.  See 38 C.F.R. 
§ 20.302 (a substantive appeal must be filed within one year 
of the notice of the determination being appealed or within 
60 days of the issuance of the statement of the case, 
whichever is later).  Consequently, the RO's May 1994 rating 
decision became final.  See also, 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  

The veteran's attorney argues that the veteran "continuously 
prosecuted" his claim pertaining to the rating assigned for 
his PTSD because the RO misled him into believing that an 
appeal was unnecessary because he was advised in the May 1994 
rating decision that a future examination would be scheduled 
in September 1995 to review any improvement in his condition.  
The Board finds this argument to be without merit.  In a 
cover letter dated May 9, 1994, it was noted that a copy of 
VA Form 4107, Notice of Procedural and Appellate Rights, was 
enclosed.  Hence, the veteran was adequately informed of his 
appellate rights, and the claims file contains no evidence 
that he disagreed with the May 1994 determination.  

In April 1996, the veteran filed a claim for increased 
compensation benefits.  In a July 1996 rating decision, a 50 
percent rating was granted for PTSD, effective April 5, 1996.  
In a November 1996 statement, the veteran requested a 
"reevaluation" of his claim.  In a February 1997 letter to 
the veteran, the RO requested clarification as to whether he 
was disagreeing with the July 1996 rating decision, and was 
provided a VA Form 21-4138 to return his response.  However, 
no response was received.  In a March 1997 rating decision, 
the RO denied an increased rating for PTSD.  In an August 
1997 statement, the veteran indicated that his condition had 
worsened and he requested a reevaluation of his disability.  
In a November 1997 rating decision, the RO denied a rating in 
excess of 50 percent for PTSD.  He was advised of this 
determination in a November 18, 1997 cover letter, which 
included a copy of VA Form 4107, Notice of Procedural and 
Appellate Rights.  There is no document in the file that may 
reasonably be construed as a notice of disagreement with any 
of these determinations.  Rather, the veteran continued to 
assert that his disability had worsened which reflects an 
intent to file a new claim.  He was adequately advised of his 
appellate rights and was given the opportunity to indicate 
his express disagreement with a decision.  Hence, the Board 
finds that these rating decisions became final.  As such, the 
Board may not conclude that the veteran continually 
prosecuted his claim from the time of his initial application 
for benefits in January 1994, and an effective date of 
January 24, 1994 for the grant of a total schedular rating is 
not warranted.  

A review examination was scheduled in January 1998; however, 
the veteran failed to report.  In a June 1998 letter, the RO 
advised the veteran that he had no static disabilities to 
warrant continued payment of compensation.  The RO informed 
the veteran of VA's proposal to stop his disability payments 
due to his failure to report for a VA examination.  He was 
advised that he could respond that he was willing to report 
for an examination.  The veteran immediately responded that 
he was willing to report for an examination.  

A VA examination was conducted on August 28, 1998.  In a 
September 1998 rating decision, the RO denied a rating in 
excess of 50 percent for PTSD.  In a September 1998 
statement, the veteran remarked that he wished to appeal the 
rating decision dated September 16, 1998, thereby indicating 
his clear disagreement with RO determination.  A statement of 
the case was issued in January 1999 and he filed a timely 
substantive appeal in March 1999.  (Prior to the transfer of 
the case to the Board, in a May 1999 rating decision, the RO 
concluded that there was clear and unmistakable error in the 
December 1995 rating decision which continued a 30 percent 
rating for PTSD.  The RO assigned a 50 percent rating from 
October 23, 1995, and then increased the rating to 
70 percent, also effective October 23, 1995.  A supplemental 
statement of the case was also issued in May 1999).  

In a February 2000 decision, the Board granted a 100 percent 
schedular rating for PTSD.  The Board noted that the August 
1998 VA examination report reflected that the veteran had 
only worked two days since March.  His Global Assessment of 
Functioning (GAF) was reported to be 30.  He neglected his 
personal hygiene and was socially withdrawn.  Upon evaluation 
in April 1999, he reported suicidal ideation.  His 
concentration was impaired and psychological testing 
demonstrated severe impairment socially and industrially.  

The record reflects that the veteran did not file a formal 
claim for an increased rating for his service-connected PTSD 
on this occasion.  Rather, after failing to report for a VA 
examination, he was informed that his benefits were to be 
terminated.  Subsequently, he acquiesced and appeared for a 
VA examination.  The RO did not terminate his rating, but 
continued the 50 percent rating and the veteran disagreed 
with the denial of a higher rating.  In assigning an 
effective date after the Board granted a total schedular 
rating in February 2000, the RO construed the August 28, 1998 
VA examination report as an informal claim in accordance with 
Servello, supra.  However, it was also the earliest date 
which an increase in the veteran's PTSD was factually 
ascertainable.  

There is no medical evidence showing that the veteran's PTSD 
rendered him totally disabled within the one year period 
prior to August 28, 1998.  Findings from the August 1998 VA 
examination included the fact that the veteran had only 
worked two days in the previous six-month period; he was 
socially withdrawn; he neglected his personal hygiene; and he 
reported suicidal ideation.  These symptoms are contemplated 
in the rating criteria for a 100 percent schedular rating, 
and supported such finding of total occupational and social 
impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).  A VA examination report dated in October 1997, 
reflected that the veteran had only missed three or four days 
of work in October, and estimated his inability to work 
during the one year prior to be approximately four to five 
days per month.  Furthermore, he belonged to a veterans club, 
and attended meetings.  The VA examiner stated that the 
veteran appeared able to maintain work and interpersonal 
relationships with only moderate difficulty.  These clinical 
findings do not demonstrate total occupational and social 
impairment under Diagnostic Code 9411.  

Additionally, there is no earlier communication that may be 
interpreted as a claim that would be relevant during the 
appeal period.  As discussed above, the veteran filed many 
claims for increased ratings in 1996 and 1997; however, these 
claims were appropriately adjudicated by the RO and the 
decisions were not appealed by the veteran.  Since the 
veteran's claim is considered to have been received on August 
28, 1998, and since the veteran has not been shown to have 
met the requirements for a 100 percent rating for PTSD prior 
to that date, the Board concludes that August 28, 1998, is 
the earliest date that may be assigned for the award of a 
total schedular rating for the veteran's PTSD.  See 38 C.F.R. 
§ 3.400(o).  The claim for an earlier effective date is 
denied.  


ORDER

An effective date prior to October 23, 1995, for the grant of 
a total disability rating based on individual unemployability 
due to service-connected disability is denied.  

An effective date prior to August 28, 1998, for the grant of 
a 100 percent schedular rating for PTSD is denied.  



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


